AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is entered
into as of the 31st day of December, 2009, by and between MFA FINANCIAL, INC., a
Maryland corporation ("MFA"), and TERESA D. COVELLO, residing at the address set
forth on the signature page hereof (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, MFA and the Executive entered into an amended and restated employment
agreement effective as of January 1, 2008 and amended as of December 10, 2008
(the "Employment Agreement");
 
WHEREAS, MFA and the Executive desire to amend the terms of the Executive’s
employment and extend the period of employment set forth in the Employment
Agreement to December  31, 2011 on the terms and conditions set forth in this
Agreement; and
 
WHEREAS, the Executive wishes to continue serving MFA and MFA wishes to secure
the continued exclusive services of the Executive under the terms and conditions
described below.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Employment Agreement in its entirety to read as follows:
 
1.           Term of Employment.
 
(a)           MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.
 
(b)           The term of employment (the "Term of Employment") under this
Agreement shall include the Initial Term and each Renewal Term.  The Initial
Term, which commences on January 1, 2010, shall continue until December 31,
2011.  The Term of Employment shall automatically renew for a one-year period
(each such renewal, a "Renewal Term") at the end of the Initial Term and each
Renewal Term, unless either party shall give notice to the other not less than
six months prior to the end of the Initial Term or any Renewal Term, as the case
may be, of her or its intent not to renew such Initial Term or Renewal Term, as
the case may be.  Notwithstanding the foregoing sentences of this
Paragraph 1(b), the Term of Employment may be terminated before the expiration
of the Initial Term or any Renewal Term in accordance with Paragraph 5 hereof.
 
2.           Position; Duties and Responsibilities.
 
(a)           During the Term of Employment, the Executive shall be employed as
Senior Vice President, Chief Accounting Officer and Treasurer of MFA, reporting
to the Chief Financial Officer of MFA (the "CFO"), with such duties and
day-to-day management responsibilities as are customarily performed by persons
holding such offices at similarly situated mortgage REITs and such other duties
as may be mutually agreed upon between the Executive and the Chairman and Chief
Executive Officer of MFA (the "CEO") and/or the CFO.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           During the Term of Employment, the Executive shall, without
additional compensation, also serve on the board of directors of, serve as an
officer of, and/or perform such executive and consulting services for, or on
behalf of, such subsidiaries or affiliates of MFA as the CEO, the CFO and/or the
Board of Directors of MFA (the "Board of Directors") may, from time to time,
request.  MFA and such subsidiaries and affiliates are hereinafter referred to,
collectively, as the "Company."  For purposes of this Agreement, the term
"affiliate" shall have the meaning ascribed thereto in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the "Act").
 
(c)           During the Term of Employment, the Executive shall serve MFA
faithfully, diligently and to the best of her ability and shall devote
substantially all of her time and efforts to her employment and the performance
of her duties under this Agreement.  Nothing herein shall preclude the Executive
from engaging in charitable and community affairs and managing her personal
financial and legal affairs, so long as such activities do not materially
interfere with her carrying out her duties and responsibilities under this
Agreement.
 
3.           Compensation.
 
(a)           Base Salary.  During the Term of Employment, MFA shall pay to the
Executive a base salary (the "Base Salary") equal to $257,000 per annum.  The
Base Salary shall be paid in accordance with MFA's normal payroll practices.
 
(b)           Performance Bonus.  The Executive shall be eligible to receive an
annual performance bonus (the “Performance Bonus”) in such amount as shall be
recommended by the CEO and/or the CFO and approved by the Compensation Committee
of the Board of Directors (the "Compensation Committee") or the Board of
Directors, as the case may be.  The Performance Bonus shall be paid as soon as
practicable after it is vested and nonforfeitable, but in no event later than
January 16th of the next following calendar year.
 
(c)           Equity Compensation.  The Executive shall be eligible to receive
such stock option, restricted stock, phantom share or dividend equivalent rights
grants or other equity awards as the Compensation Committee or the Board of
Directors, as the case may be, shall deem appropriate.
 
(d)           Discretion to Increase Compensation.  Nothing in this Agreement
shall preclude the Board of Directors or the Compensation Committee from
increasing or considering increasing the Executive's compensation during the
Term of Employment.  The Base Salary as adjusted to reflect any increase shall
be the Base Salary for all purposes of this Agreement.
 
4.           Employee Benefit Programs and Fringe Benefits.
 
During the Term of Employment, the Executive shall be entitled to four weeks of
vacation each calendar year and to participate in all executive incentive and
employee benefit programs of MFA now or hereafter made available to MFA's senior
executives or salaried employees generally, as such programs may be in effect
from time to time.  MFA shall reimburse the Executive for any and all necessary,
customary and usual business expenses, properly receipted in accordance with
MFA's policies, incurred by the Executive in connection with her employment.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Termination of Employment.
 
(a)           Termination Due to Death or Disability.  If the Executive's
employment is terminated during the Term of Employment by reason of the
Executive's death or Disability, the Executive's Term of Employment shall
terminate automatically without further obligations to the Executive, her legal
representative or her estate, as the case may be, under this Agreement except
for (i) any compensation earned but not yet paid, including and without
limitation, any amount of Base Salary accrued or earned but unpaid and any other
payments payable to the Executive pursuant to Paragraph 5(e) below, which
amounts shall be promptly paid in a lump sum to the Executive, her legal
representative or her estate, as the case may be, and (ii) a lump sum payment in
an amount equal to the sum of (A) the Executive’s Base Salary, and (B) the
Average Performance Bonus, which shall be paid to the Executive, her legal
representative or her estate, as the case may be, as soon as possible (without
undue delay), but in no event later than March 15th following the calendar year
in which such termination occurs.  In the event of such termination due to her
Disability, the Executive's health insurance coverage shall be continued at
MFA's expense for the duration of such Disability; provided, that, if such
coverage cannot be provided under MFA's health insurance policy for the duration
of such Disability, such coverage or the cost of comparable coverage shall be
provided by MFA until the Executive's attainment of age 65 or such later date
through which coverage is permissible under MFA's health insurance policy.
 
(b)      Termination Without Cause or for Good Reason.  In the event the
Executive's employment is terminated by MFA without Cause (which shall not
include any non-renewal of this Agreement by MFA pursuant to Paragraph 1(b)) or
by the Executive for Good Reason, unless any such termination is preceded by the
Executive's giving notice of her determination not to renew the Initial Term or
any Renewal Term pursuant to Paragraph 1(b), the Executive shall be entitled to
both (i) a payment (referred to below as the “Severance Amount”) equal to the
sum of (A) the Executive’s Base Salary that would be payable pursuant to
Paragraph 3(a) from the date of such termination through the later of (I) the
expiration of the Term of Employment and (II) the first anniversary of such
termination of employment (the period with respect to which the Severance Amount
is payable, the “Severance Period”), and (B) the Average Performance Bonus, and
(ii) continued health insurance coverage at MFA’s expense, for the Severance
Period.  Fifty percent of the Severance Amount shall be paid within five (5)
days after the date the Executive’s employment is terminated as described above,
and the remaining 50% of the Severance Amount shall be paid in three equal
monthly installments beginning on the first business day of the month following
the month of such termination; provided, however, in no event shall any portion
of the Severance Amount be payable after March 15th of the year following the
year in which such termination occurs.
 
(c)           Termination by MFA for Cause or Voluntary Termination by the
Executive.  In the event the Executive's employment is terminated by MFA for
Cause or is terminated by the Executive on her own initiative for other than a
Good Reason (including pursuant to Paragraph 1(b)), the Executive shall be
entitled to any compensation earned but not yet paid, including and without
limitation, any amount of Base Salary accrued or earned but unpaid and any other
payments payable to the Executive pursuant to Paragraph 5(e) below, as of the
date of termination.
 
(d)           Termination Related to Change in Control.  In the event of (1) the
termination of the Executive's employment by MFA without Cause (which shall
include any non-renewal of this Agreement by MFA pursuant to Paragraph 1(b))
that occurs both within two months before a Change in Control and following the
occurrence of a Pre-Change-in-Control Event, (2) the resignation of her
employment by the Executive for any reason within two and one-half months
following a Change in Control, or (3) the termination of the Executive's
employment by MFA other than for Cause (which shall include any non-renewal of
this Agreement by MFA pursuant to Paragraph 1(b)) or the Executive's resignation
of her employment for Good Reason within twelve months following a Change in
Control:
 
(i)           MFA shall immediately pay to Executive in a lump sum, but in all
events within two and one half months following the calendar year in which the
termination of employment occurs, an amount equal to 250% of the sum of (a) the
Executive's then current Base Salary and (b) the Average Performance Bonus and;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           the Executive and her immediate family shall continue to
participate in all health, life insurance, retirement and other benefit programs
at MFA's expense for the balance of the Term of Employment, to the same extent
as though the Executive's employment had not terminated.
 
To the extent necessary to avoid imposition of the excise tax under Section 4999
of the Code in connection with a Change in Control, the amounts payable or
benefits to be provided to the Executive shall be reduced such that the
reduction of compensation to be provided to the Executive is minimized.  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero).
 
(e)           Other Payments.  Upon the termination of the Executive's
employment, in addition to the amounts payable under any Paragraph above, the
Executive shall be entitled to receive the following:
 
(i)           any annual bonus earned during one or more preceding years but not
paid;
 
(ii)          any vested deferred compensation (including any interest accrued
on or appreciation in value of such deferred amounts), in accordance with the
applicable plan documents;
 
(iii)          reimbursement for reasonable business expenses incurred but not
yet reimbursed by MFA;
 
(iv)          any other benefits to which the Executive or her legal
representative may be entitled under the 2004 Equity Compensation Plan and under
all other applicable plans and programs of MFA, as provided in Paragraph 4
above; and
 
(v)           upon the termination of the Executive's employment pursuant to
Paragraphs 5(a), 5(b) or 5(d) above, or due to any non-renewal of this Agreement
by MFA pursuant to Paragraph 1(b), all of the Executive's outstanding restricted
stock, phantom shares and stock options shall immediately vest in full and such
options shall remain exercisable, and any dividend equivalents associated
therewith shall continue to be payable until the earlier of (a) 90 days
following the date of such termination, and (b) the date on which each such
option would have expired had the Executive's employment not terminated.
 
(f)           No Mitigation; No Offset.  In the event of any termination of the
Executive's employment under this Agreement, she shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due her under this Agreement on account of any remuneration attributable
to any subsequent employment that she may obtain.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Payments Subject to Section 409A.  Notwithstanding anything herein
to the contrary, the Executive shall not be entitled to any payment pursuant to
this Paragraph 5 prior to the earliest date permitted under Section 409A of the
Code, and applicable Treasury regulations thereunder.  To the extent any payment
pursuant to this Paragraph 5 is required to be delayed six months pursuant to
the special rules of Section 409A of the Code related to "specified employees,"
each affected payment shall be delayed until six months after the Executive's
termination of employment, and, unless provided otherwise, with the first such
payment being a lump sum equal to the aggregate payments the Executive would
have received during such six-month period if no payment delay had been
imposed.  Any payments or distributions delayed in accordance with the prior
sentence shall be paid to the Executive on the first day of the seventh month
following the Executive’s termination of employment.  Notwithstanding any other
provision contained herein, to the extent any payments or distributions due to
the Executive upon termination of her employment under this Agreement are
subject to Section 409A of the Code (i) a termination of the Executive’s
employment shall be interpreted in a manner that is consistent with the
definition of a “separation from service” under Section 409A of the Code and the
applicable Treasury regulations thereunder and (ii) as applicable, such payments
shall be treated as a series of separate payments for purposes of Section 409A
of the Code.
 
(h)           Mutual Release.  MFA’s obligation to make any payment or provide
any benefit pursuant to this Paragraph 5 shall be contingent upon, and is the
consideration for, the Executive executing and delivering to MFA a general
release (the “Release”), substantially in the form annexed hereto as Exhibit A,
releasing MFA, and all current and former members, officers and employees of
MFA, from any claims relating to the Executive’s employment hereunder, other
than claims relating to continuing obligations under, or preserved by, (x) this
Agreement or (y) any compensation or benefit plan, program or arrangement in
which the Executive was participating as of the date of termination of her
employment, and no such amounts shall be provided until the Executive executes
and delivers to MFA a letter which provides that the Executive had not revoked
such Release after seven days following the date of the Release.  In all events,
the Release shall be executed by the Executive within 60 days of termination of
employment in order for the Executive to receive any severance benefits
hereunder.  The Release shall also be executed by MFA and delivered to the
Executive as part of the consideration for the Executive’s execution and
delivery of the Release, and, except as otherwise provided under the terms of
the Release, shall release the Executive from any and all claims MFA may have
against the Executive.
 
6.           Definitions.
 
For purposes of this Agreement, the following terms shall be defined as set
forth below:
 
(a)           Average Performance Bonus.  “Average Performance Bonus” shall mean
the average Performance Bonus payable to the Executive with respect to the three
years preceding the year in which the Executive's termination of employment
occurs.  For purposes of determining the Average Performance Bonus, if any
portion of the Performance Bonus was paid in the form of equity, the full amount
of such Performance Bonus (valued, for the avoidance of doubt, as of the date
such equity was granted) shall be taken into account as if paid entirely in
cash.
 
(b)           Cause.  "Cause" shall mean the Executive's (i) conviction, or
entry of a guilty plea or a plea of nolo contendre with respect to, a felony, a
crime of moral turpitude or any crime committed against MFA, other than traffic
violations; (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of her duties under this Agreement;
(iii) failure to adhere to the lawful directions of the CEO, the CFO and/or the
Board of Directors that are reasonably consistent with her duties and position
provided for herein; (iv) breach in any material respect of any of the
provisions of Paragraph 7 of this Agreement resulting in material and
demonstrable economic injury to MFA; (v) chronic or persistent substance abuse
that materially and adversely affects her performance of her duties under this
Agreement or (vi) breach in any material respect of the terms and provisions of
this Agreement resulting in material and demonstrable economic injury to
MFA.  Notwithstanding the foregoing, (i) the Executive shall be given written
notice of any action or failure to act that is alleged to constitute Cause (a
"Default"), and an opportunity for 20 business days from the date of such notice
in which to cure such Default, such period to be subject to extension in the
discretion of the CEO or, in her absence, the Board of Directors and
(ii) regardless of whether the Executive is able to cure any Default, the
Executive shall not be deemed to have been terminated for Cause without
(x) reasonable prior written notice to the Executive setting forth the reasons
for the decision to terminate the Executive for Cause, (y) an opportunity for
the Executive, together with her counsel, to be heard by the CEO or, in her
absence, the Board of Directors and (z) delivery to the Executive of a notice of
termination approved by said CEO or, in her absence, the Board of Directors,
stating her or its good faith opinion that the Executive has engaged in actions
or conduct described in the preceding sentence, which notice specifies the
particulars of such action or conduct in reasonable detail; provided, however,
MFA may suspend the Executive with pay until such time as her right to appear
before the CEO or the Board of Directors, as the case may be, has been
exercised, so long as such appearance is within two weeks of the date of
suspension.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Change in Control.  A "Change in Control" shall mean the
occurrence of any one of the following events:
 
(i)           any "person," as such term is used in Sections 13(d) and 14(d) of
the Act (other than MFA, any of its affiliates or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of MFA or any of its affiliates) together with all affiliates and
"associates" (as such term is defined in Rule 12b-2 under the Act) of such
person, shall become the "beneficial owner" (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of MFA
representing 30% or more of either (A) the combined voting power of MFA's then
outstanding securities having the right to vote in an election of the Board of
Directors ("voting securities"), or (B) the then outstanding shares of common
stock of MFA ("Shares") (in either such case other than as a result of an
acquisition of securities directly from MFA); or
 
(ii)           persons who, as of the effective date of this Agreement,
constitute MFA's Board of Directors (the "Incumbent Directors") cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors, provided that any person becoming a Director of MFA
subsequent to the effective date whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors shall, for
purposes of this Agreement, be considered an Incumbent Director; or
 
(iii)           there shall occur (A) any consolidation or merger of MFA or any
subsidiary where the stockholders of MFA, immediately prior to the consolidation
or merger, would not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, shares representing in the aggregate 60% or more of the voting
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of MFA, or (C) any plan or proposal for the liquidation or
dissolution of MFA.
 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change in Control" shall be deemed to have occurred for purposes of this
Paragraph 6(c).
 
 
6

--------------------------------------------------------------------------------

 
 
(d)      Disability.  "Disability" shall mean the Executive's inability for a
period of six consecutive months to render substantially the services provided
for in this Agreement by reason of mental or physical disability, whether
resulting from illness, accident or otherwise, other than by reason of chronic
or persistent abuse of any substance (such as narcotics or
alcohol).  Notwithstanding the foregoing, no circumstances or condition shall
constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition shall continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.  In addition,
nothing herein shall limit or restrict the payment of any amount subject to
Section 409A of the Code upon an otherwise permitted payment event under Section
409A of the Code, including upon a separation from service.
 
(e)           Good Reason.  "Good Reason" shall mean:
 
(i)           a material diminution in the Executive's title, duties or
responsibilities;
 
(ii)           relocation of the Executive's place of employment without her
consent outside the New York City metropolitan area;
 
(iii)           the failure of MFA to pay within thirty (30) business days any
material payment due from MFA;
 
(iv)           the failure of MFA to pay within a reasonable period after the
date when amounts are required to be paid to the Executive under any benefit
programs or plans; or
 
(v)           the failure by MFA to honor any of its material obligations
herein.
 
(f)           Pre-Change-in-Control Event.  A "Pre-Change-in-Control Event"
shall mean the occurrence of any one of the following events:
 
(i)           the Board shall adopt a resolution to the effect that any person
has taken actions which, if consummated, would result in such person acquiring
effective control of the business and affairs of MFA;
 
(ii)           there shall commence a tender offer or proxy contest resulting in
any of the transactions specified in subparagraphs (i)-(iii) of Paragraph 6(c);
 
(iii)           MFA shall make any agreement resulting in any of the
transactions specified in subparagraphs (i)-(iii) of Paragraph 6(c);
 
(iv)           there shall be a public announcement of a transaction of the kind
specified in subparagraphs (i)-(iii) of Paragraph 6(c); or
 
(v)           any other meeting, writing or written communication with, by or to
the Board of Directors or any officer or executive of MFA, that is held, made or
undertaken in good faith in anticipation of a Change in Control.
 
 
7

--------------------------------------------------------------------------------

 
 
7.           Restrictive Covenants.
 
(a)           Confidentiality.  During the Term of Employment, and at all times
thereafter, the Executive shall maintain the confidentiality of all confidential
or proprietary information of MFA and any of its subsidiaries or affiliates, if
any, or of any other person or entity with which the Executive has been involved
as a direct or indirect result of her employment by, or performance of
consulting or other services (including, without limitation, as a director,
officer, advisor, agent, consultant or other independent contractor) for, MFA or
any of its subsidiaries or affiliates (“Confidential Information”), and, except
in furtherance of the Business of MFA or as specifically required by law or by
court order, she shall not directly or indirectly disclose any such information
to any person or entity; nor shall she use Confidential Information for any
purpose except for the benefit of MFA.  For purposes of this Agreement,
“Confidential Information” includes, without limitation:  client or customer
lists, identities, contacts, business and financial information; investment
strategies; pricing information or policies, fees or commission arrangements of
MFA; marketing plans, projections, presentations or strategies of MFA; financial
and budget information of MFA; personnel information, personnel lists, resumes,
personnel data, organizational structure, compensation and performance
evaluations; information regarding the existence or terms of any agreement or
relationship between MFA or any of its subsidiaries or affiliates and any other
party; and any other information of whatever nature, which gives to MFA or any
of its subsidiaries or affiliates an opportunity to obtain an advantage over its
competitors who or which do not have access to such information.  This
restriction shall apply regardless of whether such Confidential Information is
in written, graphic, recorded, photographic, data or any machine readable form
or is orally conveyed to, or memorized by, the Executive; provided, however,
that this Paragraph 7(a) shall not apply to Confidential Information that: (i)
is or becomes publicly known through no act or omission on the Executive's part;
(ii) was rightfully known by the Executive without confidentiality restriction
before disclosure to the Executive by MFA; or (iii) becomes rightfully known by
the Executive without confidentiality restriction from a source other than MFA
that does not owe a duty of confidentiality to MFA with respect thereto.
 
(b)           Prohibited Activities.  Since the Executive’s services to MFA are
essential and because the Executive has access to MFA’s Confidential
Information, the Executive covenants and agrees that, during the Term of
Employment and the one-year period following the termination of the Executive’s
employment with MFA for any reason, the Executive will not, without the prior
written consent of MFA, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (i) solicit, encourage, or engage in any activity to induce
any employee of MFA to terminate employment with MFA, or to become employed by,
or to enter into a business relationship with, any other person or entity; or
(ii) engage in any activity intentionally to interfere with, disrupt or damage
the business of MFA of acquiring mortgage-backed securities, or its
relationships with any client, supplier or other business relationship of MFA.
 
(c)           MFA Materials.  The Executive acknowledges that all originals and
copies of materials, records and documents generated by her or coming into her
possession during her employment by MFA are the sole property of MFA (“MFA
Materials”).  During her employment, and at all times thereafter, the Executive
shall not remove, or cause to be removed, from the premises of MFA, copies of
any record, file, memorandum, document, computer related information or
equipment, or any other item relating to the business of MFA, except in
furtherance of her duties under this Agreement.  When the Executive terminates
her employment with MFA, or upon request of MFA at any time, the Executive shall
promptly deliver to MFA all originals and copies of MFA Materials in her
possession or control and shall not retain any originals or copies in any form.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           No Disparagement.  Each of the Executive and MFA agrees that,
except as required by applicable law or compelled by process of law, during and
after the Term of Employment they shall not with willful intent to damage the
other, make any derogatory, disparaging or critical statement about the other
party hereto or, further in the case of statements by the Executive, about (i)
MFA, its parent, affiliates, or subsidiaries, if any; (ii) any product or
service provided by MFA and its parent, affiliates or subsidiaries, if any; or
(iii) MFA’s and its parent’s, affiliates’ or subsidiaries’, if any, prospects
for the future.  Nothing in this Paragraph shall prohibit either MFA or the
Executive from testifying truthfully in any legal or administrative proceeding
or from truthfully responding to any untrue statement by the other party.
 
(e)           Transition.  Regardless of the reason for her departure from MFA,
the Executive agrees that at MFA’s sole costs and expense, for a period of not
more than 30 days after termination of the Executive, she shall take all steps
reasonably requested by MFA to effect a successful transition of client and
customer relationships to the person or persons designated by MFA, subject to
the Executive’s obligations to her new employer.
 
(f)           Cooperation with Respect to Litigation.  During the Term of
Employment and at all times thereafter, the Executive agrees to give prompt
written notice to MFA of any claim relating to MFA and to cooperate fully, in
good faith and to the best of her ability with MFA in connection with any and
all pending, potential or future claims, investigations or actions which
directly or indirectly relate to any action, event or activity about which the
Executive may have knowledge in connection with or as a result of her employment
by MFA hereunder. Such cooperation will include all assistance that MFA, its
counsel or its representatives may reasonably request, including reviewing
documents, meeting with counsel, providing factual information and material, and
appearing or testifying as a witness; provided, however, that MFA will reimburse
the Executive for all reasonable expenses, including travel, lodging and meals,
incurred by her in fulfilling her obligations under this Paragraph 7(f) and,
except as may be required by law or by court order, should the Executive then be
employed by an entity other than MFA, such cooperation will not materially
interfere with the Executive’s then current employment.
 
8.             Indemnification.
 
MFA shall indemnify the Executive to the fullest extent permitted by Maryland
law as amended from time to time in connection with the Executive's duties with
MFA, against all costs, expenses, liabilities and losses (including, without
limitation, attorneys' fees, judgments, fines, penalties, ERISA excise taxes and
amounts paid in settlement) actually and reasonably incurred by the Executive in
connection with an action, suit or proceeding.  During the Term of Employment
and for six years following the date of the Executive's termination as an
officer of MFA, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA's sole cost.
 
9.             Assignability; Binding Nature.
 
This Agreement shall inure to the benefit of MFA and the Executive and their
respective successors, heirs (in the case of the Executive) and assigns.  No
rights or obligations of MFA under this Agreement may be assigned or transferred
by MFA except that any such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which MFA is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of MFA,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of MFA and such assignee or transferee assumes
the liabilities, obligations and duties of MFA, as contained in this Agreement,
either contractually or as a matter of law.  This Agreement shall not be
assignable by the Executive.
 
 
9

--------------------------------------------------------------------------------

 
 
10.           Representation.
 
MFA represents and warrants that it is fully authorized and empowered to enter
into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.
 
11.           Entire Agreement.
 
This Agreement contains the entire agreement between MFA and the Executive
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.
 
12.           Amendment or Waiver.
 
This Agreement cannot be changed, modified or amended without the consent in
writing of both the Executive and MFA.  No waiver by either MFA or the Executive
at any time of any breach by the other party of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time.  Any waiver must be in
writing and signed by the Executive or an authorized officer of MFA, as the case
may be.
 
13.           Severability.
 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
14.           Reasonableness.
 
To the extent that any provision or portion of this Agreement is determined to
be unenforceable by a court of law or equity, that provision or portion of this
Agreement shall nevertheless be enforceable to the extent that such court
determines is reasonable.
 
15.           Survivorship.
 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
16.           Governing Law.
 
This Agreement and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.
 
 
10

--------------------------------------------------------------------------------

 
 
17.           Dispute Resolution.
 
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement or Executive's employment or termination thereof (other than a
controversy or claim arising under Paragraph 7, to the extent necessary for MFA
(or its affiliates, where applicable) to enforce the provisions thereof), the
parties hereby agree to settle such dispute, controversy or claim in a binding
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, which arbitration shall be
conducted in New York, New York.  The parties agree that the arbitral award
shall be final and non-appealable and shall be the sole and exclusive remedy
between the parties hereunder.  The parties agree that judgment on the arbitral
award may be entered in any court having competent jurisdiction over the parties
or their assets.  All reasonable fees and expenses related to any such
arbitration (including reasonable attorneys' fees and related disbursements)
shall be paid by MFA.
 
18.           Legal Fees.
 
MFA shall pay directly all reasonable legal fees incurred by the Executive in
connection with the negotiation, preparation and execution of this Agreement.
 
19.           Notices.
 
Any notice given to either party shall be in writing and shall be deemed to have
been given when delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party
concerned, if to MFA, at its principal office, and if to the Executive, at the
address of the Executive shown on MFA's records or at such other address as such
party may give notice of.
 
20.           Headings.
 
The headings of the paragraphs contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
21.           Counterparts.
 
This Agreement may be executed in two or more counterparts.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
MFA Financial, Inc.
 
 
By:
/s/ Stewart Zimmerman
 

 
Name:
Stewart Zimmerman

 
Title:
Chairman and Chief Executive Officer

 
 
By:
/s/ Teresa D. Covello
 

 
Name:
Teresa D. Covello

 
Title:
Senior Vice President, Chief Accounting Officer and Treasurer

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MUTUAL RELEASE
 
This Mutual Release of Claims (this “Release”) is made as of _____________, by
and between MFA FINANCIAL, INC. (the “Company”) and _________________ (the
“Executive”).
 
 
1.
Release by the Company.

 
(a)           The Company on behalf of itself, its agents, successors,
affiliated entities and assigns, in consideration for the Executive’s execution
and delivery of this Release, hereby forever releases and discharges the
Executive, and her agents, heirs, successors, assigns, executors and
administrators, from any and all known and unknown causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, liabilities, and
demands of whatsoever kind and character in any manner whatsoever arising on or
prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, defamation, interference with contract relations or prospective
economic advantage, negligence, misrepresentation; (ii) any and all liability
that was or may have been alleged against or imputed to the Executive by the
Company or by anyone acting on its behalf; (iii) any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys’ fees and
costs except as otherwise provided in her amended and restated employment
agreement with the Company dated December [__], 2009 (the “Employment
Agreement”).
 
(b)           The Company shall not file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any claim within the scope of this Release.  In the event there is
presently pending any action, suit, claim, charge or proceeding within the scope
of this Release, or if such a proceeding is commenced in the future, the Company
shall promptly withdraw it, with prejudice, to the extent it has the power to do
so.  The Company represents and warrants that its has not assigned any claim
released herein, or authorized any other person to assert any claim on its
behalf.
 
(c)           Anything to the contrary notwithstanding in this Release or the
Employment Agreement, this Release shall not apply to claims or damages based on
(i) any right or claim that arises after the date on which the Company executes
this Release, including any right to enforce the Employment Agreement with
respect to provisions pertaining to matters that arise after the date of the
Release and that survive termination of employment or (ii) any act of willful
misconduct, gross negligence, fraud or misappropriation of funds.
 
 
13

--------------------------------------------------------------------------------

 
 
 
2.
Release by the Executive.

 
(a)           The Executive, on behalf of himself, her agents, heirs,
successors, assigns, executors and administrators, in consideration for the
termination payments and other consideration provided for under the Employment
Agreement, hereby forever releases and discharges the Company, and its
successors, its affiliated entities, and, in such capacities, its past and
present directors, employees, agents, attorneys, accountants, representatives,
plan fiduciaries, successors and assigns from any and all known and unknown
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities, and demands of whatsoever kind and character in any manner
whatsoever arising on or prior to the date of this Release, including but not
limited to (i) any claim for breach of contract, breach of implied covenant,
breach of oral or written promise, wrongful termination, intentional infliction
of emotional distress, defamation, interference with contract relations or
prospective economic advantage, negligence, misrepresentation or employment
discrimination, and including without limitation alleged violations of Title VII
of the Civil Rights Act of 1964, as amended, prohibiting discrimination based on
race, color, religion, sex or national origin; the Family and Medical Leave Act;
the Americans With Disabilities Act; the Age Discrimination in Employment Act;
other federal, state and local laws, ordinances and regulations; and any
unemployment or workers’ compensation law, excepting only those obligations of
the Company pursuant to Paragraph 5 of the Employment Agreement or otherwise
continuing under the Employment Agreement and any claims to benefits under any
compensation or benefit plan, program or arrangement in which the Executive was
participating as of the date of termination of her employment; (ii) any and all
liability that was or may have been alleged against or imputed to the Company by
the Executive or by anyone acting on her behalf; (iii) all claims for wages,
monetary or equitable relief, employment or reemployment with the Company in any
position, and any punitive, compensatory or liquidated damages; and (iv) all
rights to and claims for attorneys’ fees and costs except as otherwise provided
in the Employment Agreement.
 
(b)           The Executive shall not file or cause to be filed any action,
suit, claim, charge or proceeding with any federal, state or local court or
agency relating to any claim within the scope of this Release.  In the event
there is presently pending any action, suit, claim, charge or proceeding within
the scope of this Release, or if such a proceeding is commenced in the future,
the Executive shall promptly withdraw it, with prejudice, to the extent she has
the power to do so.  The Executive represents and warrants that she has not
assigned any claim released herein, or authorized any other person to assert any
claim on her behalf.
 
(c)           In the event any action, suit, claim, charge or proceeding within
the scope of this Release is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of her receipt thereof.
 
(d)           BY HER SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:
 
(1)           SHE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD
OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
 
(2)           IF SHE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE
DAYS, SHE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;
 
(3)           SHE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN
(7) DAYS AFTER SHE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF
REVOCATION TO THE COMPANY’S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH SHE SIGNED THIS RELEASE;
 
(4)           THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED
(THE “EFFECTIVE DATE”);
 
 
14

--------------------------------------------------------------------------------

 
 
(5)           THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE
REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3).  SHE AGREES NOT TO CHALLENGE
ITS ENFORCEABILITY;
 
(6)           SHE IS AWARE OF HER RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;
 
(7)           NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS
SET FORTH IN THIS RELEASE;
 
(8)           SHE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND
 
(9)           SHE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT SHE HAS NOT
RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN
THIS DOCUMENT, AND WARRANTS AND REPRESENTS THAT SHE IS SIGNING THIS RELEASE
KNOWINGLY AND VOLUNTARILY.
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto set their hands this _____ day of
___________________.
 

       
  
By:
        
Name:
     
Title:  Executive
                 

  MFA FINANCIAL, INC.                  
  
By:
        
Name:
     
Title:
         

 
16

--------------------------------------------------------------------------------
